DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed July 5, 2022 has been received and entered.
3.	Claims 1-15 are currently pending.

Election/Restrictions
4.	Applicant’s election of Group I, claims 1-12, in the reply filed on July 5, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-12 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is indefinite because the metes and bounds of the claimed range are unclear.  The claim states that the ethylene-generating compound is applied “from more than 50 g egc ha-1 to 10000 g egc ha-1”.  The use of “from more than” in combination with the range makes it unclear what the starting points and ending points of the range are intended to be.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz (US 4,401,454) in view of Goncalves (Food Chemistry (2012), vol. 131, pp. 231-238) and Cao (Food Chemistry (2012), vol. 134, pp. 1715-1718).
	Fritz teaches a method for treating sugar beets (Beta vulgaris or red beet) with 2-chloroethylphosphonic acid which is an ethylene-generating compound.  The beets are sprayed twice, at an interval of three weeks, with 0.9 kg/ha (900g/ha) of the 2-chloroethylphosphonic acid and an increased yield was observed during inspection which is 6 weeks after the last treatment. In view of the spray units "kg/ha", an artisan would appreciate that the 2-chloroethylphosphonic acid was sprayed on sugar beet plants while they were still in a planted state, i.e. that foliar spraying prior to harvest was applied (see Example 101 at column 60).  In addition, the reference teaches that the preferred application method is a to the foliage (see column 10, lines 14-16).  The reference does not specifically teach isolating betalain pigments from the beets.
	However, Goncalves teaches extraction and purification of betalain pigments from harvested beets.  The reference teaches that the betalain pigments include red betacyanins and yellow betaxanthins (of which vulgaxanthin is one as defined by applicant on page 4 of the specification). The reference teaches that the betacyanin betanin in particular is useful as a natural food colorant.  In addition, the reference teaches purification of the betanin from the plant material (see page 231 and 232).  Cao teaches that treatment of plants with Ethephon (2-chloroethylphosphonic acid) increases the betacyanin accumulation in the plant (see Table 1).  
Thus, it was known in the art prior to the effective filing date that betacyanins such as betanin are desirable products extracted from beets and that the 2-chloroethylphosphonic acid was capable of increasing the concentration of the betacyanins in plants.  Therefore, an artisan of ordinary skill would have reasonably expected that the method of treating beets with 2-chloroethylphosphonic acid taught by Fritz could be modified to specifically use the 2-chloroethylphosphonic acid treatment to increase the concentration of betacyanins such as betanin in the beets.  The artisan would be motivated to use this method to increase the concentration of betanin in the harvested beets because betanin was known to be a valuable product as taught by Goncalves.  Therefore, the method for obtaining a betalain pigment claimed by applicant is considered to be an obvious modification of what was known in the art prior to the effective filing date.
	The references do not specifically teach treating the beets in order to obtain an increased ratio of betanin to vulgaxanthin.  However, as discussed above, Goncalves teaches that both of these pigments are present but that betanin is the preferred pigment.  Cao teaches that the treatment of 2-chloroethylphosphonic acid increases betacyanin (betanin) pigments.  Thus, the artisan would expect that the treatment taught by the combination of the reference would result in an increase of the ratio of betanin to vulgaxanthin and would be motivated to optimize the method including the amount of 2-chloroethylphosphonic acid used and the application schedule in order to maximize this ratio given that betanin was known to be the desirable product.
	The references do not specifically teach that the betalain are isolated from 100 different red beet plants.  However, it would have been obvious to vary the amount of beets used based on the amount of betalains needed.  The use of 100 beets only reflects the use of starting material.  he claims recite no other steps, amounts or ratios that indicate that the claimed method would be practiced any differently with different amounts of carrots. In re In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

9.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655